Citation Nr: 0624616	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from November 1974 to April 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  The veteran's service personnel records and DD Form 
214 reflect that his military occupational specialty was that 
of a signal intelligence analyst and a traffic analyst.  His 
records also demonstrate that he completed a 47-week Russian 
language course, a field operations interrogator course, and 
that he was assigned to the Army Security Agency Field 
Station in Berlin, Germany from October 31, 1976 to March 1, 
1977, as well as had other service in Berlin.  His stressors 
include being shot at by Russians in East Berlin when his 
intelligence group went into East Germany to observe Soviet 
tactics and the equipment that they used.  According to the 
veteran, he was never wounded, but he saw other people 
wounded.  He also indicated that shortly before leaving 
Berlin, there was a Major who was killed by the Russians.  
The veteran also reported that in order to observe the Soviet 
tactics and equipment, he was required to pose as a 
technician for the German phone system and often had to work 
in tight, dark, wet, tunnels for two to three days non stop.  
He indicated that such conditions combined with the physical 
fatigue and stress of constantly being on-guard to not be 
discovered created an exceptionally taxing environment. 

Additionally, the veteran related that on one occasion at end 
of September 1977 when he and two others were leaving a site 
near the Heiligensee U-Bahn, they encountered a man who was 
looking into the window of their van.  According to the 
veteran, after catching the man, one of his companions, a Mr. 
B., stabbed him, while he and the other companion held the 
man down until he stopped struggling.  Then they threw the 
man over a wall into a drainage channel.  The veteran stated 
that Mr. B. told them to not tell anyone one of the incident 
and that he would take care of it.  According to the veteran, 
he did not discuss the incident with anyone until he went 
into the PTSD Recovery Program.

The veteran's medical records reflect that he has been 
diagnosed with PTSD and has sought treatment at VA facilities 
for such condition.  However, there is no verified supporting 
evidence that the claimed in-service stressors actually 
occurred or a medical opinion linking these stressors with 
his current symptomatology.  The Board notes that the U.S. 
Army and Joint Services Records Research Center (JSRRC) has 
not been contacted to research the veteran's alleged service 
stressors and for a determination as to whether any reported 
stressor is verifiable.  The Board finds that an attempt 
should be made in this regard.

Further, the Board observes that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of his pyschiatric symptomology or a clinical 
opinion.  Therefore, the Board finds a VA examination and 
clinical opinion is warranted.  

The Board also notes that additional evidence has been 
received into the record, subsequent to certification of the 
appeal to the Board, without waiver of RO consideration of 
the additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter with regard 
to the issue on appeal, in accordance with 
the decisions in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as well as 38 U.S.C.A. 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, and any 
other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to the 
information and evidence necessary to 
substantiate his claim for service 
connection for PTSD, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran should 
also be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Contact the veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for PTSD 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO should 
seek to obtain copies of all treatment 
records referred to by the veteran, not 
already of record.

3.  Information of record regarding the 
veteran's service (including copies of his 
service personnel records, a listing of 
claimed stressors, and any other records 
relevant to the PTSD claim) should be 
forwarded to U.S. Army and Joint Services 
Records Research Center (JSRRC) and that 
organization should be requested to 
investigate and attempt to verify the 
alleged incidents.  The veteran must be 
notified that the accuracy of his 
information is vital for verifying his 
claimed stressors.  If deemed necessary, 
appropriate steps should be taken to 
request the veteran to provide more 
specific details about the stressful events 
he claims to have experienced while serving 
in Berlin.  In this regard, the veteran 
should be asked to provide, as precisely as 
possible, the precise dates and places of 
each claimed stressful event, as well as 
his unit assignment at the time of each 
claimed stressor.  The veteran should be 
advised that this information is vital to 
his claim and that failure to provide the 
requested information may result in denial 
of the claim. 

4.  If, and only if the VA deems a claimed 
stressor to have been verified, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report as to whether or not the claims file 
was in fact made available for review, and 
reviewed, in conjunction with the 
examination.  

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the veteran, and 
which has/have been deemed by VA to have 
been verified, support the diagnosis.  The 
examination and the report thereof should 
be in accordance with DSM- IV.

If any psychiatric disorder other than PTSD 
is diagnosed, the examiner must be 
requested to opine as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that such 
psychiatric disorder(s) is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby.

All opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  Following completion of the above, the 
RO should review the evidence of record and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration if warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


